DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant's amendments and remarks, filed on 09/09/2022, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 28, 30-35, 37-39 are under examination. 
Claims 1-27, 29, 36 are cancelled. 
Domestic Priority
Applicant' s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to U.S. Application No. 12/462,041, filed July 27, 2009, which claims priority to U.S. Provisional Application Nos. 61/135,926, filed July 25, 2008, 61/135,925, filed July 25, 2008, 61/190,537, filed August 28, 2008, 61/204,606, filed January 7, 2009, and 61/217,832, filed June 4, 2009, and U.S. Provisional Application No. 61/198,543, filed November 5, 2008 is acknowledged. However, applicant’s priority claim is denied because the instant application was filed on 08/25/2017, which is later than 12 months after the date on which the cited priority applications were filed. See MPEP 211.
An applicant in a nonprovisional application, other than for a design patent, or an international application designating the United States may claim the benefit of one or more prior-filed provisional applications under the conditions set forth in 35 U.S.C. 119(e). However, the nonprovisional application or international application designating the United States must be: (i) Filed not later than twelve months after the date on which the provisional application was filed, subject to paragraph (b) of this section (a subsequent application); or (ii) Entitled to claim the benefit under 35 U.S.C. 120, 121, or 365(c) of a subsequent application that was filed within the period set forth in paragraph (a)(1)(i) of this section.
Withdrawn Rejections
The rejection of claims 28, 30-35, 37-39 under 35 U.S.C. 101 for lack of a substantial asserted utility or a well-established utility is withdrawn in view of applicant’s amendments.
The rejection of claims 28, 30, 32-35, 37, and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perlee et al. (Proteome Science, 2004, 2:9, pp.1-22) is withdrawn in view of applicant’s amendments.

Objections
Claim 33 is objected to because of the following informalities:  Claim 33 recites the term “predicative model”, which is grammatically incorrect. The claim should be amended to recite “predictive model” throughout. Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following is modified in view of applicant’s amendments.
Claims 28, 30-35, and 37-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
Step 1
The instantly claimed invention (claims 33 and 34) is directed to a method/system for validating immunofluorescence assay measurements. Thus, the claim is directed to one of the statutory categories of invention. MPEP 2106.03. 
A. Guidance Step 2A, Prong 1
As discussed in the MPEP, abstract ideas include mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations; see MPEP § 2106.04(a)(2), subsection I); certain methods of organizing human activity (see MPEP § 2106.04(a)(2), subsection II); and mental processes (concepts performed in the human mind including an observation, evaluation, judgment, opinion; see MPEP § 2106.04(a)(2), subsection III). In this case, the claim requires: 
evaluate the baseline image to establish at least one baseline protein expression value…; 
comparing…the at least one baseline protein expression value to the one or more target protein expression values…;
providing, as an input to the predicative model, the measured target protein expression value when the one or more extracted target protein expression values in the reference cell line do not deviate from the determined baseline reference protein expression value; 
obtaining from the predictive model, at least time to prostate cancer specific mortality for a subject under analysis.

In this case, the above steps are generically recited and are not limited to any particular acts or operations for achieving these intended functions. As such, these steps can be reasonably performed by the human mind of a scientist or engineer and include mental observations or evaluations that fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). The recitation of an image analysis tool in this claim does not negate the mental nature of these limitations because the claim here merely uses it as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii).
Additionally, the claims encompass one or more mathematical concepts. In particular, the above comparing step requires comparing “values” which encompasses mathematical calculations and/or operations under the Revised Guidance. In addition, the use of mean intensity values and a predictive model necessarily requires performing calculations and a review of applicant’s own specification teaches machine learning techniques for performing classification [0154]. For these reasons, the claims are directed to a mathematical concept which is a judicial exception.  See MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B. See also Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) [Step 2A, Prong 1: YES]. 
B. Guidance Step 2A, Prong 2
This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. In this case, the claimed steps that are not part of the abstract idea are as follows: 
subjecting at least one reference cell line that expresses a known target protein expression value to a reference multiplex immunofluorescence assay…; 
capturing, with a multispectral camera, at least one reference image of the reference multiplex immunofluorescence assay; 
determining, using an image analysis tool having at least one processor and a memory accessible thereto, at least one baseline reference protein expression value…; 
subjecting the at least one reference cell line and at least one tissue cell for one or more patients under consideration to an evaluation multiplex immunofluorescence assay; capturing, with the multispectral camera, at least one comparison image of the evaluation multiplex immunofluorescence assay; 
extracting, from the comparison digital image, one or more target protein expression values in the at least one tissue cell and reference cell line, comparing, using the image analysis tool, the at least one baseline protein expression value to the one or more target protein expression values in the reference cell line; 
With regards to the subjecting, capturing, storing, and extracting steps, these amount to nothing more than insignificant extra-solution activity (i.e. collecting data for use by the abstract idea) and are not indicative of integration into a practical application. See MPEP 2106.05(g). With regards to the providing step, this step merely outputs data to a mathematical model and therefore represents extra-solution activity because it is a mere nominal or tangential addition to the claim. In addition, this step is also the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(g).  Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. 
With regards to the claimed processor, multispectral camera, imaging device, and image analysis tool, these features are recited so generically that they can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. See MPEP 2106.05(h). Even when viewed in combination, the additional elements in this claim do no more than automate the mathematical concepts and/or mental processes that a scientist would perform using the computer components as a tool. See also updated 2019 PEGs (Example 46).   Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. 

C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
As discussed above, the non-abstract steps (including the full limitations and not just the verbs) amount to nothing more than insignificant extra-solution activity. The courts have also recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017);
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017);
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;
In addition, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See MPEP 2106.05(d)(Part II).
storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

Moreover, methods/system for capturing, storing, and comparing immunofluorescence assay data from multispectral cameras were well known in the art, as evidenced by Saidi et al. (US 20050262031; filed Mar. 14, 2005; priority date: Jul. 21, 2003; [0039, 0045-57, 0067, and Figure 3]) and Perlee et al. (Proteome Science, 2004, 2:9, pp.1-22; see entire). Therefore, it remains the examiner’s position that the non-abstract limitations are nothing more than insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more.
With regards to the claimed processor, multispectral camera, and image analysis tool as explained with respect to Step 2A Prong 2, these limitations are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept, and the courts have also explained that the use of generic computer elements do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014). Even when considered in combination, these additional steps/elements represent insignificant extra-solution activity and mere instructions to apply an exception, which cannot provide an inventive concept [Step 2B: NO]. The claim is not eligible. 

D. Dependent Claims
Dependent claims 28, 30-32, 35, 37-39 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons.  In particular, claims 28, 30-32, 35, 37-39 further limit the specificity of the data used by the abstract idea, which is nothing more than insignificant extra-solution activity, as well as additional computational that amount to mental processes and/or mathematical relationships for reasons discussed above. Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. 
Response to Arguments
Applicant’s arguments, filed 09/09/2022, have been fully considered but are not persuasive for the following reasons. 
Applicant argues that the processing of generating and using cell line controls and integrating the process into a prostate cancer specific mortality model is patent eligible under 2019 PEG guidance. In response, this argument is not persuasive for reasons explained above in the two-step analysis. In particular, despite applicant’s amendments, the claimed method/system still result in using an model to provide measured target protein expression values, i.e. there is nothing done with the information generated by the abstract idea that would constitute an integration into a practical application under the Revised Guidelines. Therefore, the newly added steps are not indicative of an integration into a practical application. Applicant is directed to MPEP 2106.05, which provides specific criteria that are indicative for when additional elements (i.e. non-abstract steps appended to the abstract idea) may have integrated the exception into a practical application including:
1)         An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
2)         Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2);
3)         Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);
4)         Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and
5)         Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).

Applicant again argues that the claims are patent eligible because they recite an improvement to the technology, namely by correcting errors in the data to improve accuracy. In response, while applicant’s particular algorithmic approach may be a particular way to achieve more reliable data (i.e. “better data”), the claimed invention is, nevertheless, directed to an improved algorithmic analysis. As such, Applicant is again reminded that the claimed invention’s use of the ineligible concept to which it is directed (i.e. the abstract idea) cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.” BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018). Unlike the McRO decision, for example, where the ultimate product produced was a synchronized computer animation that was itself the transformative use, the presently claimed method results in generating information without being directed to any particular use of that information (other than merely transmitting that information). As such, the claims do not integrate the recited judicial exception into a practical application. For at least these reasons, the rejection is maintained. 

Claim rejections - 35 USC § 112, 2nd Paragraph

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The following rejections are necessitated by amendment.
Claims 28, 30-35, 37-39 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims that depend directly or indirectly from claim(s) 33 and 34 are also rejected due to said dependency.
Claims 33 and 34 are directed to a method and system for “validating multiplex immunofluorescence assay measurements.” However, the amended claims now result in “obtaining, from the predictive model, at least time to prostate cancer specific mortality for a subject under analysis.” In other words, there are no steps in the body of the claims that actually require validation of measurement data and it is noted that merely comparing data does not inherently imply validating data. Accordingly, the claims incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01.  Clarification is requested via amendment. 
Claims 33 and 34 recite “providing, as an input to the predicative model, the measured target protein expression value when the one or more extracted target protein expression values in the reference cell line do not deviate from the determined baseline reference protein expression value.” This limitation is problematic for the following reasons. (1) It remains unclear as to the metes and bounds of the claimed “predictive model" such that one of ordinary skill in the art would know how to avoid infringement. For example, one of skill in the art would know that mathematical models must have well-defined parameters and/or equations (in order to make use of the data that is being input into them). In this case, no such parameters or equations are being claimed and a review of the specification does not provide any limiting definition such that the artisan would recognize the scope of what is being claimed. A review of the specification [0024] generically describes a predictive model that predicts a time to prostate cancer specific mortality (PCSM) for a patient, where the model is based on one or more (e.g., all) of the features listed in Table 14 and/or described in connection with Figure 21 and optionally other features. However, this is not commensurate in scope with what is being claimed and examples are not limiting definitions. As a result, the boundary of the mathematical model required to achieve the claimed result cannot be drawn. Clarification is again requested via amendment. 
(2) The “when” phrase imposes a conditional limitation on the “providing” step. Under the BRI, conditional limitations are generally interpreted as “optional”, and thus do not narrow the claim because they can be omitted. Therefore, it is unclear what positive process limitation(s) are performed when the condition is “not” met. Clarification is requested via amendment. The examiner suggests replacing conditional language with active language (e.g. determining whether condition X is met by comparing test to reference measurements) or clearly indicating what functions are performed for the positive and negative conditions (e.g. if condition X is met, then Y happens; if condition X is not met, then Z happens). 
Claims 33 and 34 recite “obtaining from the predictive model, at least time to prostate cancer specific mortality for a subject under analysis.” It is unclear what is meant by “at least time” to prostate cancer specific mortality such that the artisan would know what type of data is actually being obtained, e.g. the least amount of time one has to live, the maximum expected survival time, or otherwise. A review of the specification does not provide any limiting definition that would serve to clarify the scope. Clarification is requested via amendment.
Citation of Relevant Prior Art
In view of the indefiniteness and lack of clarity in the instant claims, as set forth in the 35 USC 112 2nd rejections above, no meaningful search of the prior art can be made and applied to the claims at this time. However, in the interest of compact prosecution, the following prior art references made of record and not relied upon are considered pertinent to applicant' s disclosure.
 Donovan et al. (US2010/0184093; Pub. Date: 07/22/2010), which teaches systems and methods for evaluating whether a patient is likely to have a favorable pathological stage of prostate cancer. 
Partin et al. (JAMA, vol. 277, pp. 1445-1451, 1997), which teaches a computer-based "model" for "prediction" of prostate cancer including prediction of forms of progression using "clinical data" and image analysis as input. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619